EXHIBIT 10.1

 

[img1.gif]


 

9/06 AMENDMENT TO CREDIT AGREEMENT

effective as of September 13, 2006

 

amending the

8/05 AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT

dated as of August 1, 2005

by and among

 

HOMEBANC CORP.

and

HOMEBANC MORTGAGE CORPORATION

 

and

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent, Collateral Agent and a Lender,

 

and

 

the other Lender(s) parties hereto

 

KEYBANK NATIONAL ASSOCIATION

as Syndication Agent

 

COMMERZBANK, A.G., NEW YORK BRANCH and GRAND CAYMAN BRANCH,

U.S. BANK NATIONAL ASSOCIATION,

BNP PARIBAS

and

UNITED OVERSEAS BANK LIMITED, NEW YORK AGENCY

as Documentation Agents

 

J.P. MORGAN SECURITIES INC.

Sole Bookrunner

and Lead Arranger

 

$500,000,000 Senior Secured Revolving Credit

 

[img2.jpg]


 


--------------------------------------------------------------------------------



 

Index of Defined Terms

Page

 

 

 

8/05 Credit Agreement

1

9/06 Amendment

1

9/06 Amendment Effective Date

1

Agent

1

Amendment

1

Companies

1

Company

1

Current Credit Agreement

1

HC

1

HMC

1

JPMorgan

1

Lenders

1

Qualified Trust Preferred Securities

2

 

 


--------------------------------------------------------------------------------



Table of Contents

Page

 

 

 

 

1

DEFINITIONS

2

7

COLLATERAL

3

8

CONDITIONS PRECEDENT

3

9

REPRESENTATIONS

3

11

NEGATIVE COVENANTS

4

16

MISCELLANEOUS

4

 

 

i

 


--------------------------------------------------------------------------------



 

 

9/06 AMENDMENT TO CREDIT AGREEMENT

 

Preamble

 

This 9/06 Amendment to Credit Agreement (the “9/06 Amendment” or, within itself
only, this “Amendment”) effective as of September 13, 2006 (the “9/06 Amendment
Effective Date”) amending (for the fifth time) the 8/05 Amended and Restated
Senior Secured Credit Agreement (the “8/05 Credit Agreement” and as it may be
supplemented, amended or restated, the “Current Credit Agreement”), executed as
of August 1, 2005, among:

 

(i) HOMEBANC CORP., a Georgia corporation (“HC”), its wholly-owned subsidiary,
HOMEBANC MORTGAGE CORPORATION, a Delaware corporation (“HMC” HC and HMC being
sometimes referred to individually as a “Company” and together as the
“Companies”), each having its principal office at 2002 Summit Boulevard, Suite
100, Atlanta, Georgia 30319;

 

(ii) JPMORGAN CHASE BANK, N.A. (“JPMorgan”), a national banking association,
acting herein as a Lender and agent and representative of the other Lenders (in
that capacity JPMorgan is called the “Agent”); and

 

(iii) such other Lenders as may from time to time be party to this Agreement
(together with JPMorgan as a lender, the “Lenders”).

HOUSTON: 007002.04171: 1115231v4

 

Each of the parties hereto recites and provides as follows:

 

Recitals

 

The Companies have asked the Lenders and the Agent to amend the Debt limitation
covenant of the 8/05 Credit Agreement, as heretofore amended, to (i) increase to
$200 million the limitation on Qualified Trust Preferred Securities that HC or
HMC are permitted to issue and (ii) permit the Companies to issue up to an
aggregate $200 million of convertible Debt so long as all of such convertible
Debt is subordinated, in form acceptable to the Agent, to the Debt under this
Facility, and the Lenders and the Agent have agreed to do so on the terms and
subject to the conditions of this Amendment and provided that the Companies’
agreements with the Lenders and the Agent that are set forth in the December 15,
2005 letter agreement between the Companies and the Agent are expanded and set
forth in this Amendment.

 

All capitalized terms used in the 8/05 Credit Agreement and used but not defined
differently in this Amendment have the same meanings here as there.

 

The Sections of this Amendment are numbered to correspond with the numbers of
the Sections of the 8/05 Credit Agreement amended hereby and are accordingly
often nonsequential.

 

If there is any conflict or inconsistency between (i) these recitals and the
following agreements; (ii) any of the terms or provisions of any of the other
Facilities Papers and this Amendment; or (iii) any provision of this Amendment
and any later supplement, amendment, restatement or replacement of it then in
each case the latter shall govern and control.

 

 


--------------------------------------------------------------------------------



 

 

Agreements

 

In consideration of the premises, the mutual agreements stated below and other
good and valuable consideration paid by each party to each other party to this
Amendment, the receipt and sufficiency of which each hereby acknowledges, the
parties hereby agree as follows.

 

1      DEFINITIONS

 

1.1.

Defined Terms. Effective from and after the 9/06 Amendment Effective Date:

A.           The following new definitions are added to Section 1.2 of the
Current Credit Agreement, in alphabetical order (except where otherwise
specified).

 

“9/06 Amendment” means the 9/06 Amendment to Credit Agreement effective as of
September 13, 2006, amending this Agreement.

 

“9/06 Amendment Effective Date” means September 13, 2006, the effective date of
the 9/06 Amendment.

 

 

B.

The following definition is amended in its entirety to henceforth read as
follows:

 

“Qualified Trust Preferred Securities” means trust preferred securities,
including all junior subordinated debentures and guaranties related to the
issuance of such trust preferred securities, issued by a Capital Trust Entity,
provided such issued securities, debentures and guaranties qualify as Qualified
Subordinated Debt and whose indentures, if issued after June 28, 2005, contain
substantially the following provision (with the Article and section number
references adjusted as necessary to reference appropriate Sections of the
indenture):

 

Notice to Senior Indebtedness Holders’ Agent.  JPMorgan Chase Bank, N.A.
(“Chase”), acting in its capacity as agent and representative of the present and
future holders of the Senior Indebtedness (in that capacity, Chase is herein
referred to as the “Agent”) under the 12/05 Amendment to the Amended and
Restated Senior Secured Credit Agreement among the Company, Chase and certain
lenders, as it may be supplemented, amended, restated or replaced from time to
time, has consented to this Indenture conditioned on inclusion of the provisions
of this Section 15.7 and the other provisions of this Article XV. Upon the
occurrence of any default under Section 5.1(a) [the Company’s defaults in the
payment of any interest on any Debenture, including any Additional Interest] or
Section 5.1(c) [defaults in performance, or breaches, of any of the Company’s
covenants or agreements in the indenture or in the terms of the debentures
(other than a covenant or agreement a default in whose performance or whose
breach is elsewhere in such Section of such indenture specifically dealt with)],
the Trustee shall use commercially reasonable efforts to promptly give to the
Agent, by registered or certified mail, a written notice specifying such default
or breach; provided that the Trustee shall not, and shall not be deemed to, be
liable to the Agent, and of such lenders or any other Person (other than for the
willful misconduct or gross negligence of the Trustee) if the Trustee fails for
any reason to give such written notice. Such notice shall be given to the Agent
addressed to the Agent at 707 Travis, 6th Floor North, Houston, Texas 77002, or
to such successor agent and/or such other address as shall have been specified
in a written notice actually received by the Trustee at least ten (10) Business
Days in advance of the giving of such written notice by the Trustee. No failure
of the Trustee to give any notice under this Section 15.7 shall constitute a
default under Section 5.1 or otherwise under the 12/05 Amended and Restated
Senior Credit Agreement.

 

C.           Exhibit 9/06-E attached to this Amendment is hereby substituted for
Exhibit 12/05-E to the 12/05 Amendment (which was substituted by the 12/05
Amendment for Exhibit E to the 8/05 Credit Agreement.)

 



 

2

 


--------------------------------------------------------------------------------



 

 

7            COLLATERAL

 

The provisions of Section 7.1 of the 8/05 Credit Agreement are not otherwise
amended hereby. Cumulative of such existing provisions, as security for the
payment of the Loan and for the payment and performance of all of the
Obligations, each Company hereby GRANTS to the Agent (as agent and
representative of the Lenders) a first priority security interest in all of such
Company’s present and future estate, right, title and interest in and to the
Collateral, in addition to and cumulative of the security interest in the
Collateral granted to the Agent in the 8/05 Credit Agreement and in the previous
amendments to the 8/05 Credit Agreement, and the parties hereby declare and
confirm that all such security interests were and are granted to and held by the
Agent (as agent and representative of the Lenders.)

 

8      CONDITIONS PRECEDENT

 

Section 8 of the 8/05 Credit Agreement is further amended by adding the
following new Section 8.6 to the end of Section 8, viz.:

 

8.6          Borrowings After the 9/06 Amendment Effective Date. In addition to
the conditions precedent stated in Sections 8.1, 8.2, 8.3, 8.4 and 8.5 above,
the obligations of the Lenders to fund and the Agent to disburse any Advances
under this Agreement after the 9/06 Amendment Effective Date are subject to the
condition precedent that the Agent shall have received:

 

(a)          the 9/06 Amendment, duly executed by each Company, the Agent and
the Required Lenders;

 

(b)          a certificate of each Company’s corporate secretary (i) as to the
incumbency of the officers of such Company executing the 9/06 Amendment and all
other Facilities Papers executed or to be executed by or on behalf of such
Company in connection with the 9/06 Amendment, (ii) as to the authenticity of
their signatures (specimens of their signatures shall be included in such
certificate or set forth on an exhibit attached to it, and the Agent and the
Lenders shall be entitled to rely on that certificate until such Company has
furnished a new certificate to the Agent) and (iii) that there have been no
amendments to the Company’s certificate of incorporation or bylaws since
September 30, 2005; and

 

 

(c)

such other documents, if any, as shall be specified by the Agent.

9      REPRESENTATIONS

 

Each Company hereby republishes its warranties and representations made in the
8/05 Credit Agreement effective (except as to those specified to relate only to
a specific date) as of the 9/06 Amendment Effective Date.

 

10  AFFIRMATIVE COVENANTS

 

A new Section 10.21 is hereby added to the end of Section 10, as follows:

 

3

 


--------------------------------------------------------------------------------



 

 

10.21 Notice of Defaults under Indentures. The Companies will give written
notice to the Agent promptly, and in no event later than ten (10) days, after
the occurrence of (i) any “Event of Default”, (ii) any principal payment
default, (iii) any interest or premium payment default or (iii) any performance
default or breach of any covenant other than default in the payment of
principal, interest or premium, under the trust indenture related to (x) the
Qualified Trust Preferred Securities issued by any Capital Trust Entity or (y)
any issue of HC Debt convertible into HC common stock.

 

11    NEGATIVE COVENANTS

 

 

Section 11.4 (f) is amended to henceforth read as follows:

 

11.4(f)  Debt Limitation. Incur any Debt for borrowed money or for the deferred
purchase price of property or services other than (i) Debt to the Lenders under
this Agreement; (ii) Debt under warehousing, repurchase or other
mortgage-related asset agreements to finance the Companies’ inventory of
Mortgage Loans and other mortgage-related assets; (iii) accounts payable
incurred in the ordinary course of business with standard payment terms; (iv)
Debt of up to Twenty Million Dollars ($20,000,000) incurred in the ordinary
course of business (for purposes of this provision, junior subordinated debt to
support trust common securities issued by HC or HMC concurrently and in
connection with the issuance of junior subordinate debentures issued by HC or
HMC shall be deemed debt incurred in the ordinary course of business); (v) Debt
of one Company owed to the other Company, so long as such inter-company Debt is
subordinated, in form acceptable to the Agent, to the Debt under this Facility;
(vi) Debt of up to Two Hundred Million Dollars ($200,000,000) issued by HC or
HMC to support the issuance of Qualified Trust Preferred Securities and related
common securities by any and all Capital Trust Entities and (vii) Debt
securities issued by HC convertible into common stock, of up to Two Hundred
Million Dollars ($200,000,000), so long as such convertible Debt is unsecured
and does not mature until ninety (90) days or more after the Maturity Date, and
its indenture contains subordination provisions approved by the Agent
subordinating such convertible Debt in right of payment to the Loan and imposes
covenants and conditions that are no more restrictive or onerous than HC’s
covenants and conditions under this Agreement.

16    MISCELLANEOUS

 

Section 16.11 is amended to read as follows:

 

16.11   Notice Pursuant to Tex. Bus. & Comm. Code §26.02. THE 8/05 CREDIT
AGREEMENT, AS AMENDED BY THE 9/05 AMENDMENT, THE 9/06 AMENDMENT AND THE OTHER
FACILITIES PAPERS TOGETHER CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR,

 

4

 


--------------------------------------------------------------------------------



 

CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

5

 


--------------------------------------------------------------------------------



 

 

EXECUTED as of the 9/06 Amendment Effective Date.

 

HOMEBANC CORP.

 

By: /s/ JAMES L. KRAKAU                                      

Name:  James L. Krakau                                               

Title:    Senior Vice President                                      

 

HOMEBANC MORTGAGE CORPORATION

 

By: /s/ JAMES L. KRAKAU                                      

Name:  James L. Krakau                                               

Title:    Senior Vice President                                      

 

Unnumbered counterpart signature page to 9/06 Amendment to 8/05 Amended and
Restated Senior Secured Credit Agreement among HomeBanc Corp., HomeBanc Mortgage
Corporation, JPMorgan Chase Bank, et al.

 


--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A.

as the Agent and as a Lender

 

 

By: /s/ THANH ROETTELE                                      

Name:  THANH ROETTELE                                      

Title:    VICE PRESIDENT                                        

 

Unnumbered counterpart signature page to 9/06 Amendment to 8/05 Amended and
Restated Senior Secured Credit Agreement among HomeBanc Corp., HomeBanc Mortgage
Corporation, JPMorgan Chase Bank, et al.

 


--------------------------------------------------------------------------------



 

 

COMMERZBANK AKTIENGESELLSCHAFT

NEW YORK AND GRAND CAYMAN BRANCHES

 

as a Lender

 

 

By: /s/ GERARD A. ARAW                                      

Name:  Gerard A. Araw                                               

Title:    Assistant Treasurer                                          

 

 

By: /s/ MICHAEL P. McCARTHY                            

Name:  Michael P. McCarthy                                      

Title:    Vice President                                                 

 

Unnumbered counterpart signature page to 9/06 Amendment to 8/05 Amended and
Restated Senior Secured Credit Agreement among HomeBanc Corp., HomeBanc Mortgage
Corporation, JPMorgan Chase Bank, et al.

 


--------------------------------------------------------------------------------



 

 

KEYBANK NATIONAL ASSOCIATION,

as a Lender

 

 

By: /s/ PAUL HENSON                                               

Name:  Paul Henson                                                     

Title:    Executive Vice President                                

 

Unnumbered counterpart signature page to 9/06 Amendment to 8/05 Amended and
Restated Senior Secured Credit Agreement among HomeBanc Corp., HomeBanc Mortgage
Corporation, JPMorgan Chase Bank, et al.

 


--------------------------------------------------------------------------------



 

 



U.S. BANK NATIONAL ASSOCIATION,

as a Lender

 

 

By: /s/ WILLIAM J. UMSCHEID                              

Name:  WILLIAM J. UMSCHEID                              

Title:    Vice President                                                 

 

Unnumbered counterpart signature page to 9/06 Amendment to 8/05 Amended and
Restated Senior Secured Credit Agreement among HomeBanc Corp., HomeBanc Mortgage
Corporation, JPMorgan Chase Bank, et al.

 


--------------------------------------------------------------------------------



 

 

BNP PARIBAS,

as a Lender

 

 

By: /s/ LAURENT VANDERZYPPE                        

Name:  LAURENT VANDERZYPPE                        

Title:    Managing Director                                          

 

 

By: /s/ MARGUERITE L. LETON                            

Name:  MARGUERITE L. LETON                            

Title:    Vice President                                                 

 

Unnumbered counterpart signature page to 9/06 Amendment to 8/05 Amended and
Restated Senior Secured Credit Agreement among HomeBanc Corp., HomeBanc Mortgage
Corporation, JPMorgan Chase Bank, et al.

 


--------------------------------------------------------------------------------



 

 

UNITED OVERSEAS BANK LIMITED

NEW YORK AGENCY,

as a Lender

 

 

By: /s/ GEORGE LIM                                                 

Name: George Lim

Title: FVP & General Manager

 

 

By: /s/ MARIO SHENG                                               

Name: Mario Sheng

Title: AVP

 

 

Unnumbered counterpart signature page to 9/06 Amendment to 8/05 Amended and
Restated Senior Secured Credit Agreement among HomeBanc Corp., HomeBanc Mortgage
Corporation, JPMorgan Chase Bank, et al.

 


--------------------------------------------------------------------------------



 

 

FIRST COMMERCIAL BANK,

NEW YORK AGENCY,

as a Lender

 

 

By: /s/ BRUCE M..J. JU                                               

Name:  Bruce M. J. Ju                                                   

Title:    SVP & General Manager                                

 

 

Unnumbered counterpart signature page to 9/06 Amendment to 8/05 Amended and
Restated Senior Secured Credit Agreement among HomeBanc Corp., HomeBanc Mortgage
Corporation, JPMorgan Chase Bank, et al.

 


--------------------------------------------------------------------------------



 

 

BANK HAPOALIM B.M.,

as a Lender

 

 

By: /s/ JAMES P. SURLESS                                      

Name:  JAMES P. SURLESS                                      

Title:    VICE PRESIDENT                                        

 

 

By: /s/ CHARLES McLAUGHLIN                            

Name:  CHARLES McLAUGHLIN                            

Title:    Senior Vice President                                      

Exhibits

 

Exhibit 9/06-E

-

Form of Officer’s Certificate

 

Unnumbered counterpart signature page to 9/06 Amendment to 8/05 Amended and
Restated Senior Secured Credit Agreement among HomeBanc Corp., HomeBanc Mortgage
Corporation, JPMorgan Chase Bank, et al.

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 9/06-E

TO 8/05 CREDIT AGREEMENT

 

Form of Officer’s Certificate with computations

to show compliance or non-compliance with

certain financial covenants

 

OFFICER’S CERTIFICATE

 

 

AGENT:

JPMORGAN CHASE BANK, N.A.

 

COMPANY:

HOMEBANC CORPORATION (“HC”)

 

SUBJECT PERIOD:

                           ended                         , 200    

 

DATE:

                                      , 200    

 

 

This certificate is delivered to the Agent under the 8/05 Amended and Restated
Senior Secured Credit Agreement dated as of August 1, 2005 (as supplemented,
amended or restated from time to time, the “Current Credit Agreement”), among
HC, its Subsidiary, HomeBanc Mortgage Corporation, the Agent and the financial
institutions now or hereafter parties thereto (the “Lenders”). Unless they are
otherwise defined in this request, terms defined in the Current Credit Agreement
have the same meanings here as there.

 

The undersigned officer of HC certifies to the Agent and the Lenders that on the
date of this certificate that:

 

1.            The undersigned is an incumbent officer of HC, holding the title
stated below the undersigned’s signature below.

 

2.            HC’s financial statements that are attached to this certificate
were prepared in accordance with GAAP (except that interim — i.e., other than
annual — financial statements exclude notes to financial statements and
statements of changes to stockholders’ equity and are subject to year-end
adjustments) and (subject to the aforesaid proviso as to interim financial
statements) present fairly the financial position and results of operations of
HC and its Subsidiaries, on a consolidated basis, as of
                                and for the (check, as applicable) o month o
one, o two or o three quarter(s) of HC’s fiscal year, as the case may be, ending
on the last day of that period (the “Subject Period”).

 

3.            The undersigned officer of HC supervised a review of the
activities of HC and its Subsidiaries during the Subject Period in respect of
the following matters and has determined the following: (a) to undersigned
officer’s best knowledge, except to the extent that (i) a

 


--------------------------------------------------------------------------------



 

representation or warranty speaks to a specific date or (ii) the facts on which
a representation or warranty is based have changed by transactions or conditions
contemplated or expressly permitted by the Facilities Papers, the
representations and warranties of the Companies in Section 9 of the Current
Credit Agreement are true and correct in all material respects, other than for
the changes, if any, described on the attached Annex A; (b) the Companies have
complied with all of their obligations under the Facilities Papers, other than
for the deviations, if any, described on the attached Annex A; (c) no Event of
Default has occurred that has not been declared by the Agent in writing to have
been cured or waived, and no Default has occurred that has not been cured before
it became an Event of Default, other than those Events of Default and/or
Defaults, if any, described on the attached Annex A (d) compliance by HC with
certain financial covenants in Section 11 of the Current Credit Agreement is
accurately calculated on the attached Annex A.

 

HOMEBANC CORP.

 

By:                                          
                                      

Name:                                                                           

Title:                                          
                                  

 

 


--------------------------------------------------------------------------------



 

 

ANNEX A TO OFFICER’S CERTIFICATE

 

1.            Describe deviations from compliance with obligations, if any —
clause 3(b) of attached Officer’s Certificate — if none, so state:

 

 

 

 

 

2.            Describe Defaults or Events of Default, if any — clause 3(c) of
attached Officer’s Certificate — if none, so state:

 

 

 

 

 

3.            Calculate compliance with covenants in Section 11 — clause 3(d) of
attached Officer’s Certificate:

 

(a)          Section 11.4(a). HC’s Adjusted Tangible Net Worth as of ________ is
$__________________ (the minimum under Section 11.4(a) is $225,000,000 plus 85%
of the net proceeds realized by HC from equity offerings after its initial
public offering.)

 

(b)          Section 11.4(b). HC’s Total Recourse Liabilities to Adjusted
Tangible Net Worth ratio as of ___________ is _____:1.00 (the limit under
Section 11.4(b) is 8.0:1:00.)

 

(c)          Section 11.4(c). HC’s Total Liabilities minus Qualified
Subordinated Debt to Adjusted Tangible Net Worth ratio as of ___________ is
______:1.00 (the limit under Section 11.4(c) is as follows:)

 

On and after this Date

the maximum ratio is

Effective Date

20.00:1.00

November 30, 2005

25.00:1.00

 

(d)          Section 11.4(d). HC’s Liquidity is $______________. (The minimum
under Section 11.4(d) is $35,000,000.)

 

 


--------------------------------------------------------------------------------



 

 

(e)          Section 11.4(e). HMC’s Adjusted Tangible Net Worth as of ________
is $__________________ (the minimum under Section 11.4(e) is $10,000,000.)

 

(f)           Section 11.4(f). HC and its Subsidiaries have not incurred any
Debt other than (i) Debt to the Lenders under the Current Credit Agreement; (ii)
Debt under warehousing, repurchase or other mortgage-related asset agreements to
finance the Companies’ inventory of Mortgage Loans and other mortgage-related
assets; (iii) accounts payable incurred in the ordinary course of business with
standard payment terms; (iv) Debt of up to Twenty Million Dollars ($20,000,000)
incurred in the ordinary course of business (for purposes of this provision,
junior subordinated debt to support trust common securities issued by HC or HMC
concurrently and in connection with the issuance of junior subordinate
debentures issued by HC or HMC shall be deemed debt incurred in the ordinary
course of business); (v) Debt of one Company owed to the other Company, so long
as such inter-company Debt is subordinated, in form acceptable to the Agent, to
the Debt under this Facility; (vi) Debt of up to Two Hundred Million Dollars
($200,000,000) issued by HC or HMC to support the issuance of Qualified Trust
Preferred Securities and related common securities by any and all Capital Trust
Entities and (vii) Debt securities issued by HC convertible into common stock,
of up to Two Hundred Million Dollars ($200,000,000), subordinated, in form
acceptable to the Agent, to the Debt under the Current Credit Agreement.

 

(g)          Section 11.4(g). HC has not declared or paid any dividend or made
any distribution directly or indirectly to its shareholders when, or after the
payment of which, (i) any Default or Event of Default described in Sections
12.1(a), 12.1(b), or non-payment of any fee described in 12.1(c) exists or (ii)
when any Default or Event of Default other than those described in Sections
12.1(a), 12.1(b), or non-payment of any fee described in 12.1(c) exists, except
to the extent necessary to avoid the loss of HC’s federal tax status as a real
estate investment trust.

 

(h)          Section 11.4(h). The Companies have not directly or indirectly made
any advance to (or declined or deferred any payment due from) any stockholder
where at the time of or immediately after such action (x) the Companies’
Adjusted Tangible Net Worth was or would be less than the minimum specified in
clause (d) above or (y) any Default or Event of Default existed or would exist[,
except for the aggregate sum of $_____________ advanced by HMC to HC which was
necessary to enable HC to fund payment of a dividend the nonpayment of which
would result in the loss of HC’s federal tax status as a real estate investment
trust].

 

(a)          Section 11.4(i). The percentage of the aggregate principal balances
of all of the Companies’ Serviced Loans that are In Default as of
__________________ is __________% (the maximum permitted under Section 11.4(i)
is 5%.)

 

(b)

 

 

 


--------------------------------------------------------------------------------



 

 

 

 

 

 